       Case 1:19-cv-05828-JPC-KHP Document 72
                                           71 Filed 12/11/20
                                                    12/10/20 Page 1 of 1

                                     TROY LAW, PLLC
                           ATTORNEYS / COUNSELORS AT LAW
               Tel: (718) 762-1324 troylaw@troypllc.com Fax: (718) 762-1342
                    41-25 Kissena Boulevard, Suite 103, Flushing, NY 11355

                                                                                 December 10, 2020

Via ECF
Hon. John P. Cronan, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street                                                                                        12/11/2020
New York, NY 10007

                Re:    Letter Requesting to Adjourn the Pre-Trial Conference
               Lu v. Purple Sushi, Inc., No. 19-cv-05828 (PGG) (KHP), (S.D.N.Y.)

Your Honor,

         This office represents the Plaintiffs in the above-referenced matter. We write respectfully
with the consent of Defense Counsel to respectfully request to adjourn the pre-trial conference
currently scheduled for December 14, 2020 at 11:00 a.m., to any of the below proposed dates. This
is the first request to adjourn the pre-trial conference and granting such request will not prejudice
any party.

        On October 14, 2020, Your Honor, scheduled a pre-trial conference and ordered parties to
appear on December 14, 2020. See Dkt. No. 66. Currently both the parties have completed
discovery and Defendants anticipate on moving for partial summary judgement. Your Honor, the
undersigned Counsel is the lead trial attorney of this matter and would not be able to attend the
pre-trial conference currently scheduled for December 14, 2020, due to a trial scheduled in the
matter of Yatao Wang v. Maxim International Group Inc. d/b/a Shanghai - Case 01-20-0000-0617
for the same date. In light of the scheduling conflict Plaintiffs respectfully requests to adjourn the
pre-trial conference to either December 30, 2020 or January 8, 2021.

       For the foregoing reasons, Plaintiffs respectfully requests to adjourn the pre-trial
conference to either December 30, 2020 or January 8, 2021.

       We thank the Court for its time and attention to and consideration of this matter.

                                                     Respectfully submitted,
                                                     TROY LAW, PLLC

                                                     /s/ Aaron B. Schweitzer
                                                     Aaron B. Schweitzer
                                                     Attorney for Plaintiffs
                                          Plaintiffs' request is GRANTED. The Pretrial Conference scheduled for December 14, 2020,
cc: via ECF                               at 11:00 a.m. is hereby adjourned to January 8, 2021, at 2:30 p.m. Unless the Court directs
                                          otherwise, the Court plans to conduct the conference by teleconference. At the scheduled time,
    all counsel of record                 counsel for all parties should call (866) 434-5269, access code 9176261.

/pk                                       Furthermore, a joint status letter was due from the parties by October 28, 2020. (Dkt. 66). To
                                          date, no letter was submitted. The parties are hereby ORDERED to submit a joint status letter
                                          as requested by the Court's Reassignment Notice by January 5, 2021.

                                           SO ORDERED.
                                           Date: December 10, 2020                    ___________________________
                                                                                      JOHN P. CRONAN
                                                New York, New York
                                                                                      United States District Judge
